DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.

	Applicant argues at pages 7-8 in connection with amended claim 1 that US 6,150,911 to Katznelson et al. (Katznelson) relied upon in the prior Office action fails to describe a ferromagnetic yoke that “has a non-uniform thickness to reduce the weight of the ferromagnetic yoke,” as recited by amended claim 1.  The examiner respectfully disagrees.  As discussed in the prior Office action in connection with the rejection of claim 1 Katznelson discloses a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by B0 magnets to increase magnetic flux density within an imaging region of the magnetic resonance imaging system (Katznelson, e.g., Fig. 13 and col. 14, line 58 to col. 16, line 65, ferromagnetic yoke 246 to which permanent magnet assemblies 240, 242 are attached; note col. 16, lines 54-65 in particular, the advantage of the MRI magnet disclosed in FIG. 13 is that it provides within the volume 227 a magnetic field that is stronger than the magnetic field provided by a magnet having identical magnet assemblies but lacking a ferromagnetic yoke; this 

	The rejections of claims 1, 3, 5-7, 9, 11, 13-15, 18, 19, 21, 22, 24, 25, 27 and 29 are therefore maintained as set forth below.  New claims 31 and 32 are rejected on prior art grounds as further set forth below.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 should depend from claim 1 instead of canceled claim 2.  Dependence from claim 1 is presumed for purposes of the present examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 6, 7, 9, 11, 13-15, 18, 19, 21, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited US 6,317,618 to Livni et al. (Livni) in view of US 6,150,911 to Katznelson et al. (Katznelson).
	
	Regarding claim 1, Livni discloses a magnetic resonance imaging system comprising:
	a B0 magnet comprising at least one permanent magnet, the B0 magnet configured to generate a magnetic field to contribute to a B0 magnetic field produced at a strength equal to or less than 0.2 T (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, permanent magnet assemblies 3a/3b; also see col. 10, lines 22-27, magnets used in a transportable magnetic resonance imaging apparatus in accordance with the present invention are preferably in the range of 0.1-0.6 Tesla);
	at least one gradient coil to provide spatial encoding of magnetic resonance signals (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, gradient coils 8; also see Livni, e.g., col. 1, lines 48-50, gradient fields applied in the x, y and z directions);
	at least one power component configured to provide power to the at least one gradient coil (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, at least gradient amplifiers, see col. 7, lines 58-67; also see Abstract; also see col. 5, lines 60-65); and
at least one mechanism to allow the magnetic resonance imaging system to be transported to different locations (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, wheels 14; also see col. 8, lines 21-27; also see col. 5, line 65 to col. 6, line 3; also see col. 8, lines 35-37, handle 18 of housing 7).

	Livni discloses that the pair of permanent magnet assemblies is joined together by a U-shaped frame 4 (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 7, line 14).  Livni is not relied upon as explicitly disclosing that the U-shaped frame is a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, wherein the ferromagnetic yoke has a non-uniform thickness to reduce a weight of the ferromagnetic yoke.  In closely related art, Katznelson discloses a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by B0 magnets to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, with the ferromagnetic yoke having a non-uniform thickness (Katznelson, e.g., Fig. 13 and col. 14, line 58 to col. 16, line 65, ferromagnetic yoke 246 to which permanent magnet assemblies 240, 242 are attached; note col. 16, lines 54-65 in particular, the advantage of the MRI magnet disclosed in FIG. 13 is that it provides within the volume 227 a magnetic field that is stronger than the magnetic field provided by a magnet having identical magnet assemblies but lacking a ferromagnetic yoke; this increase in the magnetic field strength is due to the path for closing of the magnetic flux lines (not shown) of the permanent magnet assemblies 240 and 242 provided by the 0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, wherein the ferromagnetic yoke has a non-uniform thickness to reduce a weight of the ferromagnetic yoke.  In this way, a magnetic field that is stronger than the magnetic field provided by a magnet having identical magnet assemblies but lacking a ferromagnetic yoke may be provided in the imaging volume, thereby improving the resolution of the MRI images obtained and reducing the time required for image acquisition).

	
wherein the B0 magnet is supported from below by a first housing that provides support for the B0 magnet (see Livni in view of Katznelson as applied to claim 1, Livni, e.g., Fig. 3; also see col. 8, lines 21-26; housing 7 is provided with wheels 14, preferably four wheels, positioned at the bottom of the housing; Livni’s wheels 14 support permanent magnet assemblies 3a/3b through the housing; housing 7 therefore also supports the permanent magnet assemblies 3a/3b, and this support is provided from below).

	Regarding claim 6, Livni in view of Katznelson discloses wherein the B0 magnet comprises a first B0 magnet and a second B0 magnet arranged in a bi-planar configuration, and wherein the ferromagnetic yoke is configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase the magnetic flux density within the imaging region between the first B0 magnet and the second B0 magnet (see Livni in view of Katznelson as applied to claim 1, Livni, e.g., Fig. 3, pair of permanent magnet assemblies 3A and 3B are arranged in a bi-planar configuration; the ferromagnetic yoke 246 of Katznelson in the cited combination operates to capture and direct at least some of the magnetic field generated by the B0 magnet to increase the magnetic flux density within the imaging region between the first B0 magnet and the second B0 magnet; see discussion of Katznelson in connection with claim 1 above).

	Regarding claim 7, Livni in view of Katznelson discloses wherein the ferromagnetic yoke is at least partially outside of the first housing (see Livni in 

	Regarding claim 9, Livni in view of Katznelson discloses wherein the at least one mechanism comprises a plurality of wheels (see Livni in view of Katznelson as applied to claim 1, Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, wheels 14; also see col. 8, lines 21-27; also see col. 5, line 65 to col. 6, line 3).

	Regarding claim 11, Livni in view of Katznelson discloses wherein the magnetic system is configured to produce the B0 magnetic field at a strength equal to or less than 0.1 T (see Livni in view of Katznelson as applied to claim 1, Livni, e.g., col. 10, lines 22-27).

	Regarding claim 13, Livni in view of Katznelson discloses wherein the first B0 magnet and the second B0 magnet are arranged in a vertical bi-planar configuration (see Livni in view of Katznelson as applied to claim 1, Livni, e.g., Fig. 3, pair of permanent magnet assemblies 3A and 3B are arranged in a vertical bi-planar configuration).  Livni in view of Katznelson as applied to claims 6 and 1 is not relied upon as explicitly disclosing a horizontal bi-planar configuration wherein the first B0 magnet forms an upper B0 magnet spaced apart in a vertical direction from the second B0 magnet forming a lower B0 magnet.  Katznelson discloses a horizontal bi-0 magnet forms an upper B0 magnet spaced apart in a vertical direction from a second B0 magnet forming a lower B0 magnet (Katznelson, e.g., Fig. 13 and col. 14, line 63 to col. 15, line 3, ferromagnetic yoke 246 is a U-shaped or C-shaped member; the examiner notes in that in the case of a C-shaped member (as in Fig. 13) a horizontal bi-planar configuration wherein a first B0 magnet forms an upper B0 magnet spaced apart in a vertical direction from a second B0 magnet forming a lower B0 magnet).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation of a horizontal bi-planar configuration wherein the first B0 magnet forms an upper B0 magnet spaced apart in a vertical direction from the second B0 magnet forming a lower B0 magnet does not patentably distinguish over Livni in view of Katznelson.

	Regarding claim 14, Livni in view of Katznelson as applied to claims 13, 6 and 1 discloses a casing 24 (Livni, e.g., Fig. 3) for storing permanent magnet assemblies 3A and 3B when not in a deployed position.  Livni in view of Katznelson is not relied upon as explicitly disclosing a second housing to house the first B0 magnet; and a third housing to house the second B0 magnet, wherein the second housing is vertically coupled to the third housing.  Katznelson further discloses a second housing to house a first B0 magnet and a third housing to house a second B0 magnet, with the second housing being vertically coupled to the third housing (Katznelson, e.g., Fig. 13 and col. 15, lines 4-12, each of the annular permanent magnets is enclosed in a low permeability material casing 267; note that housings 267 are at least indirectly vertically coupled via the yoke 246).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitations of a second housing to house the first B0 magnet and a third housing to house the second B0 magnet, with the second housing being vertically coupled to the third housing, does not patentably distinguish over Livni in view of Katznelson.

	Additionally or in the alternative, the provision of a suitably non-ferrous housing for each of the pair of permanent magnet assemblies 3A and 3B of Livni in view of Katznelson to provide protection against external influences (e.g., dust debris, physical damage, temperature variations) and/or to provide mechanical support for the permanent magnet assemblies 3A and 3B falls well within the inferences and creative steps that a person of ordinary skill in the art would employ in light of the teachings of 

	Regarding claim 15, Livni in view of Katznelson discloses wherein the first B0 magnet comprises at least one permanent magnet, and wherein the second B0 magnet comprises at least one permanent magnet (see Livni in view of Katznelson as applied to claims 14, 13, 6 and 1, Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, permanent magnet assemblies 3a/3b; also see col. 10, lines 22-27, magnets used in a transportable magnetic resonance imaging apparatus in accordance with the present invention are preferably in the range of 0.1-0.6 Tesla).

	Regarding claim 18, Livni in view of Katznelson discloses wherein the ferromagnetic yoke is magnetically coupled to the first B0 magnet and the second B0 magnet, and wherein the ferromagnetic yoke provides at least one magnetic return path between the first B0 magnet and the second B0 magnet to increase a field strength in the imaging region between the first B0 magnet and the second B0 magnet (see Livni in view of Katznelson as applied to claims 13, 6 and 1, Livni, e.g., Fig. 3, pair of permanent magnet assemblies 3A and 3B are arranged in a horizontal bi-planar configuration; the ferromagnetic yoke 246 of Katznelson in the cited combination operates to capture and direct at least some of the magnetic field generated by the B0 magnet to increase the magnetic flux density within the imaging region between the first B0 magnet and the second B0 magnet; see discussion of Katznelson in connection with claim 1 above).

	Regarding claim 19, Livni in view of Katznelson discloses wherein the ferromagnetic yoke provides a single magnetic return path between the first B0 magnet and the second B0 magnet, wherein the single magnetic return path between the first B0 magnet and the second B0 magnet is on one side of the B0 magnet (see Livni in view of Katznelson as applied to claims 18, 13, 6 and 1, the ferromagnetic yoke 246 of Katznelson in the cited combination provides a single magnetic return path between Livni’s permanent magnet assemblies 3A and 3B that is one side of Livni’s permanent magnet assemblies 3A and 3B).

	Regarding claim 21, Livni in view of Katznelson discloses wherein the ferromagnetic yoke is substantially C-shaped (see Livni in view of Katznelson an as applied to claims 19, 18, 13, 6 and 1, in the horizontal bi-planar configuration of claim 13, the ferromagnetic yoke is substantially C-shaped; see Katznelson, e.g., Fig. 13 and col. 14, line 63 to col. 15, line 3, ferromagnetic yoke 246 is a U-shaped or C-shaped member).

	Claim 25 recites a magnetic resonance imaging system comprising:
	a B0 magnet comprising at least one permanent magnet, the B0 magnet configured to generate a B0 magnetic field at a strength equal to or less than 0.2 T;
	a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, wherein the ferromagnetic yoke has a non-uniform thickness to reduce a weight of the ferromagnetic yoke;
	at least one transmit/receive coil configured to detect magnetic resonance imaging signals;
	at least one power component configured to provide power to the at least one transmit/receive coil; and
	at least one mechanism coupled to the first housing to allow the magnetic resonance imaging system to be transported to different locations,
and is rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson as applied to claim 1, recognizing that Livni’s arrangement of Fig. 3 includes at least one transmit coil and at least one receive coil configured to detect magnetic resonance imaging signals (Livni, e.g., col. 7, lines 58-67, RF transmit coil, RF receive coil), at least one power component configured to provide power to the at least one receive coil (Livni, e.g., col. 7, lines 58-67, RF amplifier), and further taking Official notice of the fact that use of a single coil for implementing both transmit/receive functionalities as an alternative to separate transmit and receive coils was conventional and well known before the effective filing date of the claimed invention to persons having ordinary skill in the art to which the claimed invention pertains (see, e.g., US 2009/0134876, paragraph 27; also see US 2005/0154291, paragraph 34).

	Claim 27 recites a magnetic resonance imaging system comprising:
	a B0 magnet comprising at least one permanent magnet, the B0 magnet configured to generate a B0 magnetic field at a strength equal to or less than 0.2 T, the B0 magnet having a first B0 magnet and a second B0 magnet arranged to form an imaging region between the first B0 magnet and the second B0 magnet;
	a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within the imaging region between the first B0 magnet and the second B0 magnet, wherein the ferromagnetic yoke has a non-uniform thickness to reduce a weight of the ferromagnetic yoke;
	at least one gradient coil to provide spatial encoding for magnetic resonance signals;
	at least one power component configured to provide power to the at least one gradient coil; and
	one or more housings, and at least one mechanism coupled to at least one of the one or more housings to allow the magnetic resonance imaging system to be transported to different locations,
and is rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson as applied to claims 1 and 6, recognizing that Livni’s permanent magnet assemblies 3a/3b define an imaging space 2 (Fig. 3) as claimed, and that Livini’s transport mechanisms, e.g., wheels 14 and/or handle 18 of housing 7, are coupled to one or more housings.

wherein the at least one mechanism is coupled to a housing that houses the first B0 magnet and/or the second B0 magnet (see Livni in view of Katznelson as applied to claims 27 and 1, note that wheels 14 and handle 18 of housing 7 are at least indirectly coupled to a housing that houses Livni’s permanent magnet assemblies 3a/3b when in a non-deployed position, see, e.g., Fig. 4, housing defined by casing 24; additionally or in the alternative see Livni in view of Katznelson as applied to claim 14 which considers other housings of Livni’s permanent magnet assemblies 3a/3b; such housings are also coupled at least indirectly to Livni’s wheels 14 and handle 18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson, and further in view of applicant-cited US 2007/0244385 to Satragno et al. (Satragno).

	Regarding claim 5, Livni in view of Katznelson as applied to claim 1 at least suggests x, y and z gradient coils (see Livni in view of Katznelson as applied to claim 1, e.g., Livni, e.g., col. 1, lines 48-50, gradient fields applied in the x, y and z directions for three dimensional imaging).  Livni in view of Katznelson is not relied upon as explicitly disclosing wherein the at least one gradient coil comprises at least one laminate panel having at least one x-gradient coil, at least one y-gradient coil, and at least one z-gradient coil fabricated thereon.  In related art, Satragno discloses laminating gradient coils together to provide a single laminated element (Satragno, e.g., paragraphs 70-71).  Satragno’s single laminated element constitutes a laminate panel.  

	Additionally or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation of at least one laminate panel having the at least one x-gradient coil, the at least one y-gradient coil, and the at least one z-gradient coil fabricated thereon does not patentably distinguish over Livni in view of Katznelson and Satragno.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson, and further in view of US 6,809,619 to Xu et al. (Xu).

Regarding claim 22, Livni in view of Katznelson is not relied upon as explicitly disclosing wherein the ferromagnetic yoke provides a plurality of magnetic return paths between the first B0 magnet and the second B0 magnet, wherein a plurality of posts provide the plurality of magnetic return paths between the first B0 magnet and the second B0 magnet.  Xu discloses a ferromagnetic yoke that provides a plurality of magnetic return paths between a first B0 magnet and a second B0 magnet (Xu, e.g., Figs. 2-3 and col. 5, lines 44-67, ferromagnetic yoke 220 provides a plurality of magnetic return paths between first B0 magnet 230 (top) and the second B0 magnet 230 (bottom) via posts 210; also note posts 310).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the ferromagnetic yoke provides a plurality of magnetic return paths between the first B0 magnet and the second B0 magnet, wherein a plurality of posts provide the plurality of magnetic return paths between the first B0 magnet and the second B0 magnet does not patentably distinguish over Livni in view of Katznelson and Xu.

	Regarding claim 24, Livni in view of Katznelson and Xu at least suggests wherein the plurality of magnetic return paths are symmetrically positioned on opposing sides of the B0 magnet (see Livni in view of Katznelson and Xu as applied to claim 22, Xu, e.g., Figs. 2-3, posts 210 symmetrically positioned on opposing sides of the B0 magnet 230, posts 310 symmetrically positioned on opposing sides of the B0 magnet 330).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson, and further in view of applicant-cited US 2003/0001575 to Cheng et al. (Cheng).

	Regarding claim 31, Livni in view of Katznelson is not relied upon as explicitly disclosing wherein the ferromagnetic yoke comprises at least one beveled corner to reduce a magnetic reluctance around the at least one beveled corner.  In related art, Cheng discloses a ferromagnetic yoke that includes at least one beveled corner (Cheng, e.g., Figs. 1, 4 and paragraph 33, yoke 1 provides a low reluctance return path for the magnetic field; note angled faces of yoke 1, which serve to maintain functionality and efficiency while reducing the weight of the magnet as much as possible; also see Abstract, beveled faces).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Livni in view of Katznelson such that the ferromagnetic yoke comprises at least one beveled corner for at least the reason that this provides a low reluctance return path for the magnetic field and serves to maintain functionality and efficiency while reducing the weight of the magnet as much as possible (Cheng, e.g., paragraph 33).  Because the structure of Cheng’s yoke 1 is substantially identical to that claimed, Cheng’s yoke 1 is presumed to inherently possess the claimed properties or .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson, and further in view of US 6,029,081 to DeMeester et al. (DeMeester).

	Regarding claim 32, Livni in view of Katznelson is not relied upon as explicitly disclosing a horizontal surface configured to support a patient during imaging, wherein the horizontal surface is configured between the horizontal bi-planar configuration of the B0 magnet.  In related art, DeMeester discloses a horizontal surface configured to support a patient during imaging, wherein the horizontal surface is configured between the horizontal bi-planar configuration of the B0 magnet (DeMeester, e.g., Fig. 1, couch 54 provides a horizontal surface configured to support a patient during imaging, wherein the horizontal surface is configured between the horizontal bi-planar configuration of the B0 magnet).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Livni in view of Katznelson to include a horizontal surface configured to support a patient during imaging, wherein the horizontal surface is configured between the horizontal bi-planar configuration of the B0 magnet for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863